Citation Nr: 1004257	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-19 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a cervical spine 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to a compensable evaluation for a left cheek 
and forehead scars.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The issue of entitlement to service connection for a 
cervical spine disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The original claim of service connection for a cervical 
spine disability was denied by an unappealed rating decision 
in May 1996.

2.  The evidence received subsequent to the May 1996 rating 
decision is not cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled raises a reasonable 
possibility of substantiating the claim of service 
connection for a cervical spine disability.

3.  The Veteran's scar on his left cheek has areas of 
induration and elevation.  The left cheek and forehead scars 
are superficial.  Neither scar is unstable, painful, results 
in limitation of motion, or productive of two or more 
characteristics of disfigurement. 


CONCLUSIONS OF LAW

1.  The May 1996 rating decision which denied entitlement to 
service connection for a cervical spine disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  Evidence received since the May 1996 decision is new and 
material and the claim of entitlement to service connection 
for a cervical spine disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for a 10 percent rating for a left cheek 
and forehead scar are met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic 
Code 7800-7805 (effective both prior to and since October 
23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The 
regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA 
have been satisfied with respect to the issue decided.

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a complete 
or substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), 
the Court established significant requirements with respect 
to the content of the duty to assist notice under the VCAA 
which must be provided to a Veteran who is petitioning to 
reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the Veteran of the evidence and information that 
is necessary to establish entitlement to the underlying 
claim for the benefit sought.  The Court also held that VA's 
obligation to provide a Veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, the Veteran received pre-adjudication VCAA 
notification in June 2007.  Additional VCAA notification was 
provided to the Veteran in May 2008.  The RO informed the 
Veteran that the claim for a cervical spine disability was 
originally denied because there was no evidence that the 
Veteran had a cervical spine disability that was causally 
related to service.

The Veteran was informed by letters dated in June 2007 and 
May 2008 that an appropriate disability rating and effective 
date would be assigned if his claims were granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regards to the claim for an increased rating for left 
cheek and forehead scars, the Veteran was also advised that 
VA used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claim to reopen, VA's duty to assist the Veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, 
the duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination 
that claimant not entitled to reopening of claim, and 
conduct of VA medical examination, when claimant had not 
presented new and material evidence.)  With respect to the 
claim for an increased rating, a VA examination was 
conducted in December 2007.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 
C.F.R. § 3.103 (2009).

New and Material Evidence
Cervical Spine

The record reflects that a May 1996 rating decision denied 
the Veteran's claim of entitlement to service connection for 
a cervical spine disability.  The RO sent notice of the 
decision to the Veteran at his last address of record.  A 
notice of disagreement was not received to initiate an 
appeal from that determination.  Therefore, the May 1996 
rating decision became final.  38 U.S.C.A. § 7105(c).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The last final denial of the claim was in May 1996, as noted 
above, and it therefore may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Therefore, the appellant's claim may be 
reopened only if new and material evidence has been secured 
or presented since the decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended and apply to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (2001).  That amendment applies in this case as the 
appellant's claim to reopen was filed in December 2006.  
Under the amended guidelines, "new" evidence remains that 
which was not previously of record.  However, to be material 
under the new guidelines, the evidence must raise a 
reasonable possibility of substantiating the claim, which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test - if such evidence is not submitted, 
then the claim cannot be reopened.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  This analysis 
formerly required three steps, involving: (1) determining 
whether the appellant presented new and material evidence, 
thereby reopening a finally denied claim; (2) if reopened, 
determining whether the reopened claim was well grounded; 
and (3) evaluating the merits of the claim after complying 
with all duty-to-assist obligations.  Elkins v. West, 12 
Vet. App. 209, 214 (1999).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for a 
cervical spine disability.

The evidence of record at the time of the May 1996 rating 
decision consisted of service treatment records.  The 
Veteran had failed to appear for a VA examination scheduled 
in January 1996.  The Veteran's claim was denied on the 
basis of the RO's determination that the there was no 
evidence of a chronic cervical spine disability. 

The current claim on appeal was received in December 2006.  
The evidence submitted in support of reopening the claim 
includes more recent private medical records that show a 
diagnosis of and treatment for cervical spondylitic disease, 
and a private physician's opinion that it was it was 
"reasonable and plausible" that an in-service automobile 
accident may have aggravated the Veteran's current cervical 
spine.  This evidence is both new and material, as it was 
not of record at the time of the May 1996 decision and 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for his cervical 
spine disability.  The Board finds that new and material 
evidence has been received and the claim for entitlement to 
service connection for a cervical spine disability has been 
reopened.  The Board will address the merits of the claim 
for entitlement to service connection for a cervical spine 
disability below.



Increased Rating
Left Cheek & Forehead Scars

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.   38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation.   Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.   After careful consideration of 
the evidence, any reasonable doubt remaining will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, 
when assigning the disability rating, it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time of the initial rating period until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 for 
disfigurement of the head.  A 10 percent rating is assigned 
when there is one characteristic of disfigurement. Visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warrants a 30 percent evaluation.

The eight characteristics of disfigurement are (1) scar five 
or more inches in length; (2) scar at least one-quarter inch 
wide at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal in an 
area exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 a 10 percent 
rating is warranted for scars which are superficial and 
unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2009).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  See 38 
C.F.R. § 4.118, Diagnostic Code 7803.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
rating is warranted for a superficial scar which is painful 
on examination.

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2009).

Effective October 23, 2008, VA revised the criteria for the 
evaluation of scars to allow for separate evaluations for 
scars that are both disfiguring and painful.  73 Fed. Reg. 
54,710-12 (Sept. 23, 2008).  The implementing regulation for 
the new rating criteria provides that these revisions apply 
only to applications for benefits received by VA on or after 
October 23, 2008.  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  As the January 2009 supplemental statement of the 
case has applied both the new and old regulations, the Board 
will do the same.

Under the most recent criteria, Diagnostic Code 7804 
pertains to evaluation of scars that are unstable or 
painful, with the assignment of a 10 percent rating for one 
or two such scars, 20 percent rating for three or four 
scars, and 30 percent rating for five or more scars.  Note 1 
defines an unstable scar as one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Note 2 
provides that where one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is based on 
the total number of unstable or painful scars.  Note 3 
states that scars evaluated under diagnostic codes 7800, 
7801, 7802, or 7805 may also receive an evaluation under 
7804 when applicable.

Diagnostic Codes 7801 and 7802 continued to provide for 
assignment of disability evaluations on the basis of surface 
area of the affected scars.

The revised Diagnostic Code 7805 applies to other scars 
(including linear scars) and other effects of scars 
evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  
A rating is to be assigned on the basis of any disabling 
effect(s) not considered in a rating provided under 
diagnostic codes 7800-04 under another appropriate 
diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (effective October 23, 2008).

Upon VA examination dated in December 2007, the Veteran 
indicated that the scars on his forehead and cheek had 
become rough and irritated.  He stated that the scar on his 
upper lip was so disfiguring that he maintained a moustache 
and a beard to conceal it.  The Veteran also stated that he 
consistently experienced a "twinge sensation" in the scars.  
Physical examination revealed a flat superficial scar 
approximately one centimeter lateral to the eyebrow that 
measured 1.5 cm. x 2.0 mm.  The examiner indicated that it 
was very difficult to see the scar.  The skin in that area 
was somewhat dry with superficial flaking.  On the middle 
portion of the left check there was another scar, also in a 
diagonal, with the lower portion of the scar being anterior 
as compared to the upper portion of the scar.  This scar on 
the Veteran's left cheek measured 4 cm. x 5 mm.  The scar on 
the left cheek was tender to palpation.  When compared to 
the surrounding tissues, there were areas of both induration 
and elevation.  The scar was easily visible.  The Veteran 
also stated that there was a third scar on his upper lip; 
however, the examiner was unable to see or feel the scar 
because the Veteran's mustache was "very very thick."  The 
Veteran did not believe that his upper lip scar had gone all 
the way through his lip.  

With regards to the scars that the examiner was able to 
locate, there was no evidence of adherence to underlying 
tissue, ulceration, or breakdown of the skin.  The left 
cheek and forehead scars were not atrophic, shiny, or scaly.  
Both scars were superficial.  The skin in the surrounding 
areas was somewhat dry and slightly flaky.  Neither scar was 
unstable.  There was no inflammation, edema, or keloid 
formation.  The color of both the scars was the same as that 
of the surrounding skin.  Both the scars were on the face; 
there was no gross distortion or asymmetry of any feature; 
however, the scar on the left cheek was visible.  The left 
cheek scar did not affect the contour of the cheek with 
movement of the cheek muscles.  There was no induration or 
inflexibility in either scar.  There was no limitation of 
motion or function caused by either scar.  

The evidence reveals one characteristic of scar 
disfigurement for the Veteran's scarring, as physical 
examination of the surface contour of the left cheek scar 
revealed areas of elevation, such as to warrant a rating of 
10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
However, because the medical evidence does not demonstrate 
more than one characteristic of disfigurement, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
7800.

According to review of the preceding, a 10 percent 
disability evaluation should be assigned for the Veteran's 
service-connected facial scarring but a higher rating is not 
warranted at any point during pendency of this claim.  Under 
the prior rating criteria, the Veteran is assigned the 
maximum 10 percent rating provided under Diagnostic Codes 
7803 and 7804 for scars that are superficial and unstable 
and superficial and painful, respectively.  Under the 
revised rating criteria for Diagnostic Code 7804, to warrant 
the next available schedular rating of 20 percent, there 
would need to be medical evidence of three or four scars.  
Although the Veteran indicates that he has three scars, only 
two were visible upon examination and only one of the 
visible scars was tender to palpation.  A disability rating 
in excess of 10 percent is also not warranted under 
Diagnostic Code 7805 because the probative evidence of 
record is absent signs of compensable limitation of 
function.  Accordingly, a rating in excess of 10 percent is 
not warranted for the Veteran's service-connected scars on 
his left cheek and forehead under either the old or new 
rating criteria applicable to scars.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extraschedular 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  In this case, the Veteran has not shown that his 
service-connected left cheek and forehead scars have caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular ratings.  
Rather, upon VA examination dated in April 2008, the Veteran 
related that he had to retire because his neck and arm pain 
precluded him from performing his duties as stone cutter.  
The Veteran's service-connected left cheek and forehead 
scars have not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In conclusion, a disability rating of 10 percent is 
warranted for left cheek and forehead scars throughout the 
pendency of appeal.  The preponderance of the evidence, 
however, is against the claim of entitlement to a disability 
higher than 10 percent for left cheek and forehead scars, 
and the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for a cervical spine disability has 
been submitted, the appeal is granted to this extent.

A disability rating of 10 percent for left cheek and 
forehead scars is granted.


REMAND

As noted above, the May 1996 rating decision denied service 
connection for a cervical spine disability because there was 
no medical evidence of record of chronic cervical spine 
disability that was attributable to service.  Since that 
time, the Veteran has submitted new and material evidence in 
support of his claim and the Board has reopened his claim 
for further consideration.

Service treatment records demonstrate that the Veteran was 
involved in an automobile accident on August 12, 1963.  At 
that time, he suffered facial contusions after being thrown 
through the windshield.  Two facial lacerations required 
suturing.  No other significant injuries were noted.  A 
radiographic report dated in September 1963 indicated that 
the appearance of the skull and cervical spine was normal.  
Physical examination on September 30, 1963, revealed that 
gait, station, and coordination of the upper and lower 
extremities were normal.  There was no palpable deformity of 
the skull and percussion did not elicit any particular 
tenderness.  Neck motions were supple.  Reflexes were equal 
and active.    Upon separation examination, in December 
1963, clinical evaluation of the neck and spine were within 
normal limits.  

In support of his claim, the Veteran has submitted private 
treatment records that indicate that he underwent an 
anterior cervical diskectomy with complete canal 
decompression, an anterior cervical interbody fusion, and an 
anterior cervical arthrodesis, in May 2006, for his cervical 
spine spondylitic disease with severe right C7 radiculopathy 
with marked tenderness in his triceps.  

Upon VA examination dated in April 2008, the Veteran related 
that he had been self-employed as a stonecutter for most of 
his life until he was unable to perform his duties due to 
his neck and arm pain.  Physical examination demonstrated 
that strength and reflexes in the upper extremities were 
intact.  

In support of his claim, the Veteran has submitted two 
statements from private treatment providers.  These 
statements indicate that they began treating the Veteran's 
cervical spine spondylitic disease in 2006.  He originally 
presented with a history of having been thrown through a 
windshield during his period of service.  Dr. K.S. noted 
that it was his understanding that the Veteran experienced 
significant neck pain after his injury in the 1960's.  Dr. 
K.S. indicated that he was unable to refute that the 
Veteran's injury had not contributed to his current cervical 
spine symptomatology.  He reasoned that if the Veteran had 
experienced significant neck pain and discomfort all along, 
it was "reasonable and plausible" that the accident may 
have aggravated the Veteran's current cervical spine 
condition and ultimately warranted surgical intervention.  

The basis for the denial of service connection for a 
cervical spine disability in May 1996 was the finding that 
there was no evidence of chronic disability.  The Veteran 
has since submitted material evidence that he has a current 
cervical spine disorder and that the in-service automobile 
accident could have aggravated his current condition.

In light of the in-service complaints relating to his 
cervical spine disability and the new and material medical 
evidence related to the cause of his cervical spine 
disorder, the Board finds that the record suggests the 
possibility that the Veteran's current cervical spine 
disability is related to his active duty service.  The Board 
finds that a VA examination is necessary to determine the 
likelihood of an etiological relationship between the 
Veteran's current cervical spine disability and his active 
duty service period.  See generally McClendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify all health 
care providers who have treated him for 
his cervical spine disability since 
January 2009, the date of the most recent 
treatment records on file.  After securing 
any appropriate consent from the Veteran, 
VA must attempt to obtain copies of all 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
and his representative of this and request 
them to provide copies of the outstanding 
medical records.

2.  The AMC/RO should arrange for the 
Veteran to undergo a VA examination to 
determine if he currently has any 
disability of the cervical spine.  The 
examiner should be asked to opine as to 
whether or not his disability is 
etiologically related to the Veteran's 
active duty service period, to include the 
1963 automobile accident.  The opinion 
must be based on a review of the entire 
claims file and contain a rationale.  If 
the opinion cannot be provided without 
resorting to mere speculation, the 
examiner should so state.  The following 
considerations will govern the 
examination:

a.  The claims file and all relevant 
medical records must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated diagnostic tests and studies, 
including x-rays, must be accomplished.

b.  The examiner must identify all of the 
disabling manifestations specifically 
attributable to the cervical spondylitic 
disease.

c.  The examiner must comment as to 
whether the Veteran's in-service 1963 
automobile accident is related to his 
current diagnosis of cervical spine 
spondylitic disease.

A complete rationale for all opinions must 
be provided. The report prepared must be 
typed.

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address. It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the claim for 
service connection for a cervical spine 
disability based on all relevant evidence 
on file.  If the issue continues to be 
denied, the AMC/RO must provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


